Citation Nr: 0106281	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00-03 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for pes planus and hallux valgus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION


The veteran had active duty from March 1976 to January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the St. Petersburg, 
Florida, regional office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The veteran contends that his pes planus and hallux valgus 
were aggravated during active service.  He notes that he was 
discharged as a result of his foot problems.  The veteran 
argues that he has submitted new and material evidence to 
reopen his claim, which was previously denied in a November 
1982 rating decision.  

As previously indicated, the record reveals that the 
veteran's original claim for entitlement to service 
connection for pes planus and hallux valgus was denied in a 
November 1982 rating decision.  The claims folder does not 
contain a copy of the letter of notification of this 
decision.

A veteran has one year from notification of a decision by the 
agency of original jurisdiction to file a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within 60 days from the 
date the RO mails the statement of the case, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000).  These regulations are 
essentially substantively unchanged from 1982 to the present.

However, in Best v. Brown, 10 Vet. App. 322 (1997), the 
United States Court of Appeals for Veterans Claims (Court), 
citing 38 U.S.C.A. § 5104(a) (West 1991) and 38 C.F.R. § 
3.104(a) (1996), held that in order for a VA decision to 
become final, written notification to the veteran is 
required.  In that case, as there was no evidence in the 
record to show that the RO ever notified the appellant of an 
August 1981 decision, the Court found that the decision was 
not final.  See Best v. Brown, 10 Vet. App. 322, 325 (1997).  
Therefore, in the present case, unless it can be documented 
that the veteran was notified of the November 1982 rating 
decision which denied his claim for entitlement to service 
connection for pes planus and hallux valgus, that decision is 
not final, and the claim remains open to be considered on a 
de novo basis.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should seek to determine 
whether or not the veteran was provided 
with notice of the November 1982 rating 
decision, including his appellate rights.  
The RO should fully document whether or 
not notice was provided, and this 
documentation, including a copy of the 
notice, should be placed within the claims 
folder.  If it cannot be determined that 
the veteran was provided with notice of 
the November 1982 rating decision and his 
appellate rights, documentation of this 
finding should also be placed within the 
claims folder.

2.  If the RO documents that the veteran 
was not provided with notice of the 
November 1982 rating decision and his 
right to appeal, then he and his 
representative should be notified that the 
November 1982 rating decision is not 
final, and that the claim remains open.  
He should also be provided with an 
opportunity to submit additional evidence 
in support of his claim.  The RO should 
then consider the veteran's claim for 
entitlement to service connection for a 
pes planus and hallux valgus on a de novo 
basis.

3.  If the RO documents that the veteran 
was provided with notice of the November 
1982 rating decision and his appellate 
rights, then the appeal should be returned 
to the Board for further review.  The 
veteran and representative should be 
furnished a supplemental statement of the 
case regarding any additional evidence and 
the decision reached.  They should also be 
given the opportunity to respond thereto.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative 
should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





